DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-13, the cited prior art of record does not teach or discloses an apparatus over other claim features “an inverter comprising a high side switch and a low side switch connected in series with a first node between the high side switch and the low side switch; a transformer having a primary side winding and a secondary side winding; and a first inductor in series with the primary side winding and connected to the primary side winding at a second node; a second inductor magnetically coupled to the first inductor, the second inductor defining an first end coupled to the primary side winding and an output terminal at a second end coupled to a controller; and wherein  the controller for controlling the inverter, wherein the controller has an input for receiving a signal derived from the voltage at the output terminal, wherein the second inductor has an inductance approximately equal to or greater than a combined primary side series leakage inductance of the transformer.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over Nakanishi et al [US 2011/0051467 A1] who teaches the reactor is connected to one terminal of the primary winding of the transformer and the current resonant capacitor is connected to the other terminal of the primary winding of the transformer; and the electrostatic shield plate is connected to a terminal of the reactor that is situated at the side opposite to where the primary winding of the transformer is connected.
The primary reason of allowance of the claim is improvement with an inverter comprising a high side switch and a low side switch connected in series with a first node between the high side switch and the low side switch; a transformer having a primary side winding and a secondary side winding; and a first inductor in series with the primary side winding and connected to the primary side winding at a second node; a second inductor magnetically coupled to the first inductor, the second inductor defining an first end coupled to the primary side winding and an output terminal at a second end coupled to a controller; and wherein  the controller for controlling the inverter, wherein the controller has an input for receiving a signal derived from the voltage at the output terminal, wherein the second inductor has an inductance approximately equal to or greater than a combined primary side series leakage inductance of the transformer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844